DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/US2019/018009 filed 14
February 2019. Acknowledgement is made of the Applicant's claim of domestic priority to provisional US application 62/710,394 filed 16 February 2018.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a method of treating a disease comprising administering to a subject a compound of Formula I. The dependent claims narrow the dosage, route of administration, additional excipient, and disease being treated. The Applicant has successfully identified Beatty et al. (US 2018/0215730) as being their own work and therefore the reference is herein withdrawn as prior art. Regarding Cremasco et al. (US 2020/0172628), although this reference is prior art based on an earlier effective filing date, the reference does not render obvious the instant claims. Cremasco identifies compound AB928 as a suitable therapeutic agent for treating cancer, however the prior art does not teach the structure of the compound. A search of the prior art does not reveal any prior dated references that would serve to teach the structure of AB928. As such, the skilled artisan would have had no idea how to prepare AB928 or what AB928 even looks like. That being said, there is no teaching or suggestion in the prior art of the claimed compound (which is AB928, but is not previously disclosed) and accordingly there is no teaching or suggestion on how to use said compound. Claims 1, 6, 9, 16-20, 24, 26-33, 41-42,44, 46-48, 51, and 57 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613